          Case 3:19-cv-07651-LB Document 28 Filed 12/03/19 Page 1 of 1




Intel Corporation, Apple Inc.
                                                     3:19-cv-07651




Fortress Investment Group LLC, Fortress
Credit Co. LLC, et al.


INSTRUCTIONS:                                  one



       Consent to Magistrate Judge Jurisdiction

                                                                 consent




       OR

       Decline Magistrate Judge Jurisdiction

                                                       decline




                                                             Signature
